Case 3:18-cv-01865-RS Document 228 Filed 07/11/19 Page 1of1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER

Please use one form per court reporter.

CJA counsel please use Form CJA24

Please read instructions on next page.

COURT USE ONLY
DUE DATE:

 

 

 

 

 

 

 

 

 

ia. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3. CONTACT EMAIL ADDRESS .
Engel Negrete (415) 394-9400 Engel.Negrete@jacksonlewis.com

1b. ATTORNEY NAME (if different) 2b. ATTORNEY PHONE NUMBER 3 ATTORNEY EMAIL ADDRESS . .
Benjamin Sharkey, Esq. (904) 638-2661 Benjamin.Sharkey@jacksonlewis.com

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. CASE NAME 6. CASE NUMBER
Jackson Lewis P.C. Ch 5 A
501 Riverside Avenue, Suite 902 ampion v. Amazon 18-cv-05222
Jacksonville, FL 32202 8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— 01 FTR © APPEAL O CRIMINAL 6 In forma pauperis (NOTE: Court order for transcripts must be attached)

Marla F. Knox, RPR, CRR

 

CO NON-APPEAL CIVIL CJA: Do not use this form; use Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. HEARING(S) (OR PORTIONS OF HEARINGS) % rraorielaansete! = sdieguelimiemanen eller c. DELIVERY TYPE (Choose one per line)
ATE URE lean Biicy| asopetecteten ttre, | oman | Noman | [Stemen | wen | sem |” | edon’ | PO | tien | ate | A
oei2e2e+s)| = MMC MTC oO oO O O O O O e oO oO oO oO
6-2/-/9 Oo Oo Oo O O O Ot) O Wer noe, oO Oo
Oo O Oo O Oo 0 Oo O Oo Oo oO O
° Oo Oo Oo Oo ° Oo O oO Oo Oo O
O Oo O Oo O O oO O O Oo O O
O Oo oO O O O oO oO O O Oo O

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12, DATE

MA SIGNATURE 1S/ Benjamin Sharkey 07/09/2019

 

 

 

 

Clear Form

 

 

 

Save as new PDF

 

 

 

 
